On the evidence which the probate judge found credible he was warranted, and certainly not plainly wrong, in approving and allowing as the last will and testament of the decedent, a tissue copy dated September 10, 1969, which she and three witnesses had signed, at the time the original was executed. The tissue copy had been retained by the decedent’s attorney, who had drawn the original will and had attended its execution. The original had been given to the decedent and could not be found after her death. The probate judge (who made a report of material facts) disbelieved the testimony, which the opponents of the probate of the copy gave, that the decedent in 1971 had destroyed the original with the intent to revoke it. He believed the testimony of the proponent, the decedent’s daughter, Mrs. Ordile. From her testimony the inference was warranted that the decedent had not destroyed her will. The credibility of the witnesses was for the judge. “The Probate Court has full authority in proper cases to allow the proof of a lost will by any competent evidence of its contents.” Gannon v. MacDonald, 361 Mass. 851 (1972).

Decree affirmed.